Case 2:15-cr-20652-GCS-DRG ECF No. 1544 filed 12/03/19   PageID.20442   Page 1 of 6
                                                                             1



   1                        UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
   2                              SOUTHERN DIVISION
   3
   4     UNITED STATES OF AMERICA,
   5                       Government,
                                                  HONORABLE GEORGE CARAM STEEH
   6           v.
                                                  No. 15-20652
   7     ARLANDIS SHY,II,
   8                    Defendant.
         _____________________________/
   9
                              STATUS CONFERENCE HEARING
  10
                               Tuesday, August 2, 2016
  11
                                       -    -    -
  12
         APPEARANCES:
  13
         For the Government:                    CHRISTOPHER GRAVELINE, ESQ.
  14                                            Assistant U.S. Attorney
  15
         For the Defendant:                     KIMBERLY LEWIS, ESQ.
  16
                                       -    -    -
  17
  18                 To Obtain Certified Transcript, Contact:
                 Ronald A. DiBartolomeo, Official Court Reporter
  19                  Theodore Levin United States Courthouse
                      231 West Lafayette Boulevard, Room 1067
  20                         Detroit, Michigan 48226
                                   (313) 962-1234
  21
                 Proceedings recorded by mechanical stenography.
  22          Transcript produced by computer-aided transcription.
  23
  24
  25
Case 2:15-cr-20652-GCS-DRG ECF No. 1544 filed 12/03/19       PageID.20443   Page 2 of 6
                                                                                 2



   1                                 I   N   D   E   X
   2     _________________________________________________________Page
   3     Status Conference Hearing                                                   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14                             E   X   H   B   I   T   S
  15     Identification__________________________Offered                    Received
  16
  17                             N       O       N       E
  18
  19
  20
  21
  22
  23
  24
  25


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1544 filed 12/03/19    PageID.20444   Page 3 of 6
                                                                              3



   1                                          Detroit, Michigan
   2                                          Tuesday, August 2, 2016
   3
   4                                    -     -     -
   5                       THE CLERK:       Case Number 15-2O652, Defendant
   6        Number 13, United States of America versus Arlandis Shy,
   7        II.
   8                       MR. GRAVELINE:         Good afternoon, your Honor.
   9        Chris Graveline and Raj Prasad for the United States.
  10                       MR. PRASAD:      Good afternoon.
  11                       THE COURT:       Welcome.
  12                       MS. LEWIS:       Good afternoon.   Kimberly Lewis
  13        per the Court's request.        I understand this is a motion to
  14        withdraw from Carl Jordan.        However, Mr. Jordan has not
  15        appeared as of yet.
  16                       THE COURT:       Yes.   It's now 20 after two.     The
  17        hearing was set for 2:00.        We've tried to call Mr. Jordan
  18        and his voicemail is full.        So we have not been able to
  19        reach him.
  20                 The motion to withdraw indicates that Mr. Jordan
  21        is the object of an attorney grievance filed by Mr. Shy
  22        against him.    He indicates that as a consequence of that
  23        grievance, he feels there's been a breakdown in the
  24        attorney-client relationship to the extent that he is
  25        compelled to withdraw.


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1544 filed 12/03/19   PageID.20445   Page 4 of 6
                                                                             4



   1                 Does the government have a position with respect
   2        to that motion?
   3                       MR. GRAVELINE:    We believe that based upon
   4        the attorney grievance, it's probably a wise thing to
   5        allow him to withdraw at this point, and appoint Mr. Shy
   6        new counsel.
   7                       THE COURT:    If I understood, Ms. Lewis,
   8        you're not interested in continuing your representation?
   9                       MS. LEWIS:    No, your Honor.
  10                       THE COURT:    You likewise are asking to
  11        withdraw from the case?
  12                       MS. LEWIS:    Yes, I would have to, I believe,
  13        because Mr. Jordan never filed a substitution, but I would
  14        formally request to withdraw from the case.
  15                       THE COURT:    All right.      Inasmuch as he filed
  16        an appearance, but no substitution of counsel, I think I
  17        instructed him to file that, and it appears that this
  18        issue with respect to the grievance was an intervening
  19        event.   Since he was going to seek withdrawal in any
  20        event, it sounds like he withheld his substitution.
  21                 Mr. Shy, you understand what's taking place, sir?
  22                       THE DEFENDANT:    Yes, your Honor.
  23                       THE COURT:    And you agree that there's been a
  24        breakdown in the attorney-client relationship?
  25                       THE DEFENDANT:    Yes, he violated my


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1544 filed 12/03/19    PageID.20446   Page 5 of 6
                                                                              5



   1        Constitutional Rights.
   2                       THE COURT:       So you're asking for someone else
   3        to be appointed to represent you?
   4                       THE DEFENDANT:         Yes, your Honor.
   5                       THE COURT:       All right.    And do you have any
   6        objection to the withdrawal of Ms. Lewis in this case?
   7                       THE DEFENDANT:         No.
   8                       THE COURT:       Okay.   All right.   The Court will
   9        grant the written motion filed by Mr. Jordan, and I will
  10        grant the oral motion to withdraw presented by Ms. Lewis,
  11        and we will have somebody else appointed to represent you
  12        Mr. Shy as soon as possible.
  13                       THE DEFENDANT:         Okay.
  14                       THE COURT:       All right, sir.
  15                       MR. GRAVELINE:         Thank you.
  16                       MS. LEWIS:       Thank you very much, your Honor.
  17
  18                          (Proceedings concluded.)
  19                                    -     -     -
  20
  21
  22
  23
  24
  25


                           15-20652; USA v. ARLANDIS SHY
Case 2:15-cr-20652-GCS-DRG ECF No. 1544 filed 12/03/19   PageID.20447   Page 6 of 6
                                                                             6



   1                          C E R T I F I C A T I O N
   2                  I, Ronald A. DiBartolomeo, official court
   3        reporter for the United States District Court, Eastern
   4        District of Michigan, Southern Division, appointed
   5        pursuant to the provisions of Title 28, United States
   6        Code, Section 753, do hereby certify that the foregoing is
   7        a correct transcript of the proceedings in the
   8        above-entitled cause on the date hereinbefore set forth.
   9                  I do further certify that the foregoing
  10        transcript has been prepared by me or under my direction.
  11
  12     s/Ronald A. DiBartolomeo                           December 3, 2019
         ____________________________                      ________________
  13     Ronald A. DiBartolomeo, CSR                             Date
         Official Court Reporter
  14                               -  -         -
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25


                           15-20652; USA v. ARLANDIS SHY
